DETAILED ACTION
1.	Claims 1-16 have been presented for examination. 
	Claim 16 is newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) dated 12 January 2017.
Response to Arguments
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
	i)	Following Applicants amendments a 112 rejection has been presented below.
	ii)	Applicants argue that the post process step of D’Amato fails to receive the process data, estimated values, and predicted values as claimed. However the Examiner notes the argued Figure 1 of Applicants specification which appears to recite a similar aspect of how the values are received as recited in D’Amato. Specifically working backwards the KPI deriver of the claims and in Figure 1 is read on by the post process step of D’Amato, element 312 of Figure 3. Next the future predictor of the claims as in Figure 1 is read on by the prediction module, element 308 of Figure 3. Next the estimated value of the claims as in Figure 1 is read on by the estimator, element 306 in Figure 3. In the interests of compact prosecution the Examiner notes that the 102 rejection has been made a 103 in order to address the manner in which each value is utilized in D’Amato. Specifically the daisy chain manner of D’Amato is an obvious variation of the three in one manner of the claims since they both result in the same values as input and the same desired output as output. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the same input values to determine the same output values in view of MPEP 2141 (III) "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.” In this case it would have been clearly known as well as consist of a simple substitution to utilize the same three values as input from D’Amato to match the methodology of the claims in the instant application as the goal is the same in both. This known technique would have at worst been “obvious to try” since it represents a predictable solution with a reasonable expectation of success. As such the D’Amato rejection is MAINTAINED.
	iii)	Applicants second argument is that D’Amato’s process data is different than the claimed KPI since “KPI is different than trend lines.” However if we consider Figure 4 of D’Amato, and paragraph 32, the process control takes the post process information and determines if this would result in “satisfactory performance” which reads on the KPI and the index as recited. As such the D’Amato rejection is MAINTAINED.
	iv)	With respect to Applicants third argument, the merits of the argument are addressed in ii above since it is clear that all three of the same parameters are all eventually sent in to the post process step of D’Amato to arrive at the final post process performance indication. Therefore the D’Amato rejection is MAINTAINED.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	i)	Claim 1 recites “the KPI comprising a combination of a plurality of parameters…” and “wherein the KPI combines the individual conditions for the estimated values…” It is unclear to which KPI the claim is 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claims 1-2, 5-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato et al. U.S. Patent Publication No. 2013/0116830.

Regarding Claim 1: The reference discloses A plant operation support apparatus comprising a plant simulator, a predictor, a predicted key performance indicator (KPI) deriver, and a KPI determiner wherein
(D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”)
the predictor predicts a state of the plant at a predetermined future time of the plant based on the estimated values and outputs a predicted value of the process data at the predetermined future time in the plant, (D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”)
the KPI determiner displays information on the predicted KPI on a display, (D’Amato. Paragraph 19, “According to an example embodiment, one or more predictions may be computed, and the resulting evaluation metrics may be displayed to the operator through the user interface, or may be utilized for automatic control of certain processes associated with a plant.”)
wherein the predicted KPI is a predicted value of a KPI of the task to be monitored in plant operation, the KPI comprising a combination of a plurality of parameters from the process data and the predicted KPI representing an index for monitoring the state of the plant at a future time, and wherein the KPI combines individual conditions for the estimated values and the predicted values corresponding to the combination of the plurality of parameters. (D’Amato. Paragraph 31, “According to an example embodiment, the post process module 312 may compute predicted key operational parameters based on one or more time traces of fuel consumption, life consumption, emissions, time history of plant power, transient performance of plant components, or distance to operational constraints.”)
D’Amato does not explicitly recite in the same order the predicted KPI deriver receives the process data and the estimated values of the process data from the plant simulator and the predicted values of the process data from the predictor, and derives a predicted KPI of a task to be monitored in plant operation; 
However D’Amato does recite “[0028] FIG. 3 depicts a startup advisor example 300, according to example embodiments.  In an example embodiment, a startup advisor module 302 may be utilized for receiving input information 304 and for providing output information 314.  In an example embodiment, the startup advisor module 302 may be included as one of the modules in the power system prediction and control system (as in 118 or 120 of FIG. 1).  In an example embodiment, input information 304 may include raw or processed sensor information, either online or offline.  According to example embodiments, the input information 304 may include weather forecasts, pricing forecasts, fuel costs, emissions, operating costs, etc. According to example embodiments of the invention, the startup advisor module 302 may forecast market conditions and/or disturbances under various hypothetical future scenarios.”
As noted in the arguments above working backwards the KPI deriver of the claims and in Figure 1 is read on by the post process step of D’Amato, element 312 of Figure 3. Next the future predictor of the claims as in Figure 1 is read on by the prediction module, element 308 of Figure 3. Next the estimated value of the claims as in Figure 1 is read on by the estimator, element 306 in Figure 3. Lastly the process data is seen in either element 304 as input information from the sensors or the configuration parameters of 310.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the same input values of D’Amato as recited in Figure 1, estimated, predicted, and process parameters to determine the same output values, a key performance indicator in a daisy chain rather than three in one measurement in view of MPEP 2141 (III) "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known 

Regarding Claim 2: The reference discloses The plant operation support apparatus according to claim 1, wherein the predicted KPI deriver derives a plurality of predicted KPI and derives each of the plurality of predicted KPI at a plurality of future times and displays the derived predicted KPI. (D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”)

Regarding Claim 5: The reference discloses The plant operation support apparatus according to claim 1, wherein the KPI determiner determines that a state at the future time of the task is normal when the predicted KPI is within a predefined range from a first threshold value to a second threshold value, and determines that the state at the future time of the task is abnormal when the predicted KPI is out of the predefined range from the first threshold value to the second threshold value. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)

Regarding Claim 6: The reference discloses The plant operation support apparatus according to claim 2, wherein the KPI determiner determines that a state at the future time of the task is normal when the predicted KPI is within a predefined range from a first threshold value to a second threshold value, and determines that the state at the future time of the task is abnormal when the predicted KPI is out of the predefined range from the first threshold value to the second threshold value. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)

Regarding Claim 7: D’Amato discloses The plant operation support apparatus according to claim 3, wherein when the KPI determiner determines that a state of the task is abnormal, the KPI determiner determines a degree of abnormality corresponding to a magnitude of the predicted KPI (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35) or an absolute value of a difference between the delta and a threshold value close to the delta or a value of the predicted KPI among the first threshold value or the second threshold value.

Regarding Claim 8: D’Amato discloses The plant operation support apparatus according to claim 5, wherein when the KPI determiner determines that a state of the task is abnormal, the KPI determiner determines a degree of abnormality corresponding to a magnitude of the predicted KPI (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35) or an absolute value of a difference between the delta and a threshold value close to the delta or a value of the predicted KPI among the first threshold value or the second threshold value.

Regarding Claim 9: D’Amato discloses The plant operation support apparatus according to claim 3, comprising a display for displaying a determination result at a plurality of future times as a predetermined symbol data based on the determination result determined by the KPI determiner, and for displaying the each delta or the each predicted KPI at the plurality of future times in time series in a graph form. (D’Amato. Figure 2)

Regarding Claim 10: D’Amato discloses The plant operation support apparatus according to claim 5, wherein the display displays a determination result at a plurality of future times as a predetermined symbol data based on the determination result determined by the KPI determiner, and displays the each delta or the each predicted KPI at the plurality of future times in time series in a graph form. (D’Amato. Figure 2)

Regarding Claim 11: The reference discloses The plant operation support apparatus according to claim 1, wherein the estimated KPI or the predicted KPI is calculated from the plurality of parameters necessary. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)

Regarding Claim 12: The reference discloses The plant operation support apparatus according to claim 2, wherein the estimated KPI or the predicted KPI is calculated from the plurality of parameters. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)

Regarding Claim 15: The reference discloses The plant operation support apparatus according to claim 1, wherein the predicted KPI value is an index of a task for one or more of safety of plant operation of the plant, product quality of the plant, production amount of the plant, production efficiency of the plant, and environmental load of the plant. (D’Amato. Paragraph 37. “In an example embodiment, receiving operating information 304 comprises receiving one or more of configuration parameters, sensor information, pricing information, or environmental information.  In an example embodiment, predicting the one or more future operating parameters comprises predicting one or more of: fuel consumption, life consumption, water consumption, chemical consumption, emissions, corresponding time histories, transient performance of plant components, or margin to operational constraints.” )
Regarding Claim 16: The reference discloses The plant operation support apparatus according to claim 1, wherein the KPI combines a first conditional expression for a parameter of the estimated values and a second conditional expression for a parameter of the predicted values. 9 (D’Amato. Paragraph 32, “In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.  According to an example embodiment, a decision may be modified at block 412 to provide parameters that represent an operation decision for input to the prediction module 308.” The Examiner notes the decisions to provide satisfactory performance represent the conditional expression for both estimated and predicted values.)
 
 6.	Claim(s) 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato in view of Loud U.S. Patent Publication No. 2014/0016790.

Regarding Claim 3: D’Amato discloses The plant operation support apparatus according to claim 1, comprising: an estimated KPI deriver derives an estimated KPI which is an index for monitoring a state at the current time or the predetermined time of the task based on the estimated values and; wherein the KPI determiner determines that a state at the future time of the task is normal when the delta is within a predefined range from a first threshold value to a second threshold value, and determines that the state at the future time of the task is abnormal when the delta is out of the predefined range from the first threshold value to the second threshold value. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)
D'Amato does not explicitly recite a KPI delta calculator that calculates a delta between the estimated KPI and the predicted KPI.
However Loud discloses a KPI delta calculator that calculates a delta between two KPI’s. (Loud. Paragraph 3-4 and 19)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the delta of Loud with the system of D’Amato since “power plants include many complex systems and subsystems with interactions between components that can require careful or orchestrated control in order to reduce operating costs, extract maximum return on investments, and operate within safe limits.” (D’Amato, Paragraph 2)

Regarding Claim 4: D’Amato discloses The plant operation support apparatus according to claim 2, comprising: an estimated KPI deriver that derives an estimated KPI which is an index for monitoring a state at the current time or the predetermined time of the task based on the estimated values and; wherein the KPI determiner determines that a state at the future time of the task is normal when the delta is within a predefined range from a first threshold value to a second threshold value, and determines that the state at the future time of the task is abnormal when the delta is out of the predefined range from the first threshold value to the second threshold value. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)
D'Amato does not explicitly recite a KPI delta calculator that calculates a delta between the estimated KPI and the predicted KPI.
However Loud discloses a KPI delta calculator that calculates a delta between two KPI’s. (Loud. Paragraph 3-4 and 19)
(D’Amato, Paragraph 2)

Regarding Claim 13: D’Amato discloses A method of supporting plant operation, the method comprising: 
simulating, by a plant simulator, a state of a plant at a current time or a predetermined time of the plant based on information obtained from the plant and outputting estimated values of process data at the current time or the predetermined time in the plant, (D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”)
predicting, by a predictor, a state of the plant at a predetermined future time of the plant based on the estimated value and outputting  predicted values of the process data at the predetermined future time in the plant, (D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”)
deriving, by an estimated KPI driver, an estimated KPI of a task to be monitored in plant operation, the estimated KPI being an estimated value of a KPI of the task to be monitored in the plant operation, the KPI comprising a combination of a plurality of parameters from the process data and the estimated KPI representing an (D’Amato. Paragraph 31, “According to an example embodiment, the post process module 312 may compute predicted key operational parameters based on one or more time traces of fuel consumption, life consumption, emissions, time history of plant power, transient performance of plant components, or distance to operational constraints.”)
deriving, by a predicted KPI deriver, a predicted KPI of the task to be monitored in the plant operation the predicted KPI being a predicted value of the KPI of the task to be monitored in the plant operation and the predicted KPI representing an index for monitoring the state of the plant at the predetermined future time in the plant, and the predicted KPI being derived from the process data, the estimated values and the predicted values corresponding to the combination of the plurality of parameters (D’Amato. Paragraph 4, “using a power plant dynamics model for determining a current operating state of the power plant based at least in part on the received operating information; and using the power plant dynamics model and a power plant controls model for predicting one or more future operating parameters associated with power plant based at least in part on the determined current operating state and the received operating information.” Paragraph 14, “According to certain example embodiments, a dynamics model using differential equations may be utilized for predicting or estimating certain behaviors, outputs, temperatures, etc. associated with the operation of the power plant.”) and 
determining, by a KPI determiner, that a state of the task at the predetermined future time in the plant is normal when the delta (see Loud below) is within a predefined range from a first threshold value to a second threshold value, and determining that the state of the task at the predetermined future time in the plant is abnormal when the delta is out of the predefined range from the first threshold value to the second threshold value. (D’Amato. Paragraph 32, “For example, a startup advisor such as a decision maker 402 may provide a decision table 404.  In an example embodiment, the decision table 404 may tabulate performance of various decision scenarios for comparison.  In an example embodiment, the startup advisor such as a decision maker 402 may include an evaluation module 406 that may determine which of the decisions provided by the post process module 312 are satisfactory.  In an example embodiment, if one of the decisions provides satisfactory estimated performance, a decision recommendation 408 may be presented as an output.  In an example embodiment, the evaluation module 406 may determine that none of the decisions will produce satisfactory performance, and additional processes may be initiated.” Paragraph 35)
and displaying, by the KPI determiner, information on the state of the task on a display. (D’Amato. Paragraph 19, “According to an example embodiment, one or more predictions may be computed, and the resulting evaluation metrics may be displayed to the operator through the user interface, or may be utilized for automatic control of certain processes associated with a plant.”)
D’Amato does not explicitly recite in the same order the predicted KPI deriver receives the process data and the estimated values of the process data from the plant simulator and the predicted values of the process data from the predictor, and derives a predicted KPI of a task to be monitored in plant operation; 
However D’Amato does recite “[0028] FIG. 3 depicts a startup advisor example 300, according to example embodiments.  In an example embodiment, a startup advisor module 302 may be utilized for receiving input information 304 and for providing output information 314.  In an example embodiment, the startup advisor module 302 may be included as one of the modules in the power system prediction and control system (as in 118 or 120 of FIG. 1).  In an example embodiment, input information 304 may include raw or processed sensor information, either online or offline.  According to example embodiments, the input information 304 may include weather forecasts, pricing forecasts, fuel costs, emissions, operating costs, etc. According to example embodiments of the invention, the startup advisor module 302 may forecast market conditions and/or disturbances under various hypothetical future scenarios.”
As noted in the arguments above working backwards the KPI deriver of the claims and in Figure 1 is read on by the post process step of D’Amato, element 312 of Figure 3. Next the future predictor of the claims as in Figure 1 is read on by the prediction module, element 308 of Figure 3. Next the estimated value of the claims as in Figure 1 is read on by the estimator, element 306 in Figure 3. Lastly the process data is seen in either element 304 as input information from the sensors or the configuration parameters of 310.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the same input values of D’Amato as recited in Figure 1, estimated, predicted, and process parameters to determine the same output values, a key performance indicator in a daisy chain rather than three in one measurement in view of MPEP 2141 (III) "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support 
D'Amato does not explicitly recite calculating, by a KPI delta calculator, a delta between the estimated KPI and the predicted KPI,
However Loud discloses calculating, by a KPI delta calculator, a delta between the estimated KPI and the predicted KPI. (Loud. Paragraph 3-4 and 19)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the delta of Loud with the system of D’Amato since “power plants include many complex systems and subsystems with interactions between components that can require careful or orchestrated control in order to reduce operating costs, extract maximum return on investments, and operate within safe limits.” (D’Amato, Paragraph 2)

Regarding Claim 14: See rejection for claim 13.
Conclusion
7.	All Claims are rejected.		

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



March 13, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128